 1
 2
 3
 4
 5
 6
 7
 8
                                       UNITED STATES DISTRICT COURT
 9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
         ASHLEY WILLIAMS, an individual;                    Case No. 1:18-cv-01543-LJO-EPG
12       HECTOR MENDEZ, an individual;
         A.R. and D.R., minors, by and through              ORDER GRANTING PLAINTIFFS’ MOTION
13       their Guardians,
                                                            FOR LEAVE TO CONDUCT EARLY
14                          Plaintiffs,                     DISCOVERY CONCERNING POLICIES,
                                                            TRAINING, PRACTICES, PROCEDURES,
15               v.                                         AND CUSTOMS AND DENYING PLAINIFFS’
                                                            MOTION TO CONDUCT EARLY
16       COUNTY OF FRESNO, et al.,                          DISCOVERY REGARDING JUVEILE
                     Defendants                             RECORDS
17
18                                                          (ECF Nos. 28 and 29)

19
              Plaintiffs Ashley Williams, Hector Mendez, A.R., and D.R. bring this civil rights suit against
20
     Defendants pursuant to 42 U.S.C § 1983. The suit stems from Defendants’ allegedly unlawful
21
     seizure and detention of minors A.R., D.R., H.M., and G.M. Ashley Williams, the mother of the
22
     minors, sues individually and as guardian of A.R., D.R., H.M., and G.M. Hector Mendez, the
23
     biological father of H.M. and G.M., sues as well.
24
              On June 13, 2019, Plaintiffs brought two motions for leave to serve discovery prior to the
25
     Scheduling Conference set for July 31, 2019.1 One motion seeks to serve one discovery request on
26
27
     1
       The Scheduling Conference was originally set for Aril 10, 2019. However, the Court continued the conference until
28
     July 31, 2019, to allow some time for review of records and production of same by the Juvenile Court.
 1   Defendants seeking “all juvenile records in the possession, custody, and/or control of the responding
 2   entity.” (ECF No. 28, p.5) The other seeks leave to serve written discovery (interrogatories, requests
 3   for production, and requests for admission) on Defendants the County of Fresno and the City of
 4   Madera relating to each entity’s policies, practices, training, procedures, and customs relative to
 5   warrant requirements in the context of child abuse investigations. (ECF No. 29)
 6          On June 20, 2019, the Court held a status conference and heard argument on the motions.
 7   Plaintiffs’ counsel Shawn McMillan and Adrian Paris were telephonically present. Leslie Dillahunty;
 8   attorney for Defendants the County of Fresno, Leeder Vue, Socorro Ruvalcaba, Yee Leng Thao,
 9   Nancy Boyajian, Eileen Guaracha, and Enrique Robledo; appeared in person. Diana L. Field,
10   counsel for Defendants the City of Madera and Clay Hoover, appeared telephonically.
11          For the reasons stated on the record, Plaintiffs’ motion for early discovery regarding Policies,
12   Training, Practices, Procedures, and Customs (ECF No. 29) is GRANTED. Plaintiffs have leave to
13   conduct written discovery regarding Defendants’ policies, training, practices, procedures, and
14   customs. Responses shall be made in the ordinary course.
15          For the reasons stated on the record, Plaintiffs’ Motion for Leave to Conduct Early Discovery
16   Regarding Juvenile records (ECF No. 28) is DENIED.
17          IT IS FURTHER ORDERED that the parties shall meet and confer regarding a proposed
18   protective order in this case and file a proposed order no later than July 19, 2019; to the extent there
19   are disagreements, such disagreements can be identified in the proposed protective order.

20
21   IT IS SO ORDERED.

22
        Dated:     July 1, 2019                                 /s/
23                                                      UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
